Citation Nr: 0938332	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  08-28 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to July 
1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Newark, New 
Jersey.

The Veteran testified before the undersigned Veterans Law 
Judge in June 2009.  A transcript of the hearing is of 
record.  


FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy.

2. The weight of the competent evidence supports a diagnosis 
of PTSD; the evidence establishes in-service incurrence of 
stressful events; and the competent evidence shows a nexus 
between the currently-diagnosed PTSD and the stressful events 
in service.


CONCLUSION OF LAW

With the resolution of reasonable doubt in the Veteran's 
favor, PTSD was incurred in service. 38 U.S.C.A. §§ 1110, 
1111, 1154(a), 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 4.125(a) (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition to the laws and regulations outlines above, 
service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV)); (2) medical 
evidence establishing a link between current symptoms and an 
in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred. 38 C.F.R. § 
3.304(f) (2009).

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service will vary depending on whether or not the 
Veteran was "engaged in combat with the enemy." See Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
Veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary, provided that the testimony is 
found to be satisfactory, that is, not contradicted by 
service records and "consistent with the circumstances, 
conditions, or hardships of such service." 38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(d),(f) (2009); Doran 
v. Brown, 6 Vet. App. 283, 289 (1994).

On the other hand, if it is determined that a veteran did not 
engage in combat with the enemy, or the claimed stressor is 
not related to combat, then the Veteran's testimony alone 
does not suffice to establish the occurrence of the alleged 
stressor; instead, the Veteran must corroborate his testimony 
by credible supporting evidence. See Stone v. Nicholson, 480 
F.3d 1111 (2007) (finding no error in Board determination 
that a non-combat veteran's "own statements cannot serve as 
'corroboration' of the facts contained in those statements"); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The phrase "engaged in combat with the enemy" requires that a 
veteran have personally taken part in a fight or encounter 
with a military foe or hostile unit or instrumentality. In 
this case, the evidence does not show that the Veteran 
actually engaged the enemy in combat. VAOPGCPREC 12- 99.  His 
DD Form 214 does not reflect that he received any awards, 
citations, or decoration denoting having served in combat.

As noted above, service connection for PTSD requires medical 
evidence establishing a diagnosis of the condition, a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor actually occurred. See 38 C.F.R. § 3.304 (2009).

Here, the Veteran claims that he is entitled to service 
connection for PTSD because of in-service stressful events 
that occurred during his active duty service in Vietnam. 
Specifically, he testified at his June 2009 BVA hearing that 
he was assigned to the 12th Medical Evac Unit while stationed 
with the Army in Vietnam. He indicated that although he 
worked in an administrative position, he had other duties 
including retrieving remains, building bunkers, putting 
bodies in body bags, putting remains in boxes, and processing 
remains. 

The Veteran submitted an October 2007 lay statement from a 
Captain in his unit in Vietnam. A unit roster available in 
the file verifies that both the Captain and the Veteran 
served in the Hospital Company, 12th Evacuation Hospital.  
The Captain stated that he had worked with many of the unit 
members, including the Veteran, with graves registration and 
the disposal of human remains.  

The Captain further indicated that the mission of an 
evacuation hospital was to receive wounded or dead soldiers 
directly from the battlefield on a twenty four hour a day 
basis. He also described how bodies were often received in 
body bags which were not completely closed and were often 
visible to those handling them. This statement corroborates 
the Veteran's own statements and testimony. 

Based on the Veteran's testimony and the October 2007 lay 
statement, and in considering the places, types and 
circumstances of service,  the Board finds that the reported 
in-service stressors have been verified.  Resolving 
reasonable doubt on this question in the Veteran's favor, the 
Board finds that the reported stressors occurred; therefore, 
the stressful events are considered verified by the evidence 
of record.

Having determined that the record contains credible 
supporting evidence that the claimed in-service stressors 
occurred, the Board will consider whether he has a current 
diagnosis of PTSD and medical evidence establishing a link 
between current symptoms and the verified in-service 
stressors.

The Veteran was initially diagnosed with chronic PTSD in a 
February 2006 VA outpatient treatment record. The Board 
recognizes that the treating psychiatrist did not provide a 
specific medical opinion linking his diagnosis with service.  
However, prior to his diagnosis, he considered the Veteran's 
reported history of having had a great childhood, followed by 
service in Vietnam where he was exposed to many dead, 
mutilated and badly disfigured bodies.  

It was also noted that the Veteran began to drink heavily 
after this exposure. Additional stressors, separate from his 
experiences in Vietnam, were not reported. As such, the Board 
presumes that the psychiatrist considered the Veteran's 
Vietnam service and now confirmed stressors, when diagnosing 
PTSD. 

Therefore, the record reflects a competent medical diagnosis 
of PTSD that has been related, at least in part, to the now 
verified in-service stressful events during the Veteran's 
service in Vietnam.

In sum, the record shows verified in-service stressful 
events, a diagnosis of PTSD, and medical evidence 
establishing a link between current symptoms and verified in- 
service stressors. For these reasons, and with the resolution 
of reasonable doubt in the Veteran's favor, the Board finds 
that PTSD was incurred in service.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and need not 
be further considered.  


ORDER

Service connection for PTSD is granted.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


